Citation Nr: 1518894	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  09-30 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 50 percent prior to June 24, 2011, and in excess of 60 percent thereafter for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts that denied entitlement to a rating in excess of 50 percent for bilateral hearing loss and denied entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU). 

In April 2011, the Veteran testified at a hearing at the RO before a Veterans Law Judge who is no longer employed by the Board.  A transcript of the proceeding is of record.

In June 2011, the Board remanded the issues for additional development. 

In a September 2011 rating decision, the Appeals Management Center (AMC) increased the Veteran's disability rating for bilateral hearing loss from 50 percent to 60 percent disabling, effective June 24, 2011.  

In a November 2011 decision, the Board granted an increased rating of 60 percent for the Veteran's bilateral hearing loss from April 4, 2011, to June 23, 2011, and denied a rating in excess of 50 percent prior to April 4, 2011, and a rating in excess of 60 percent thereafter for the Veteran's bilateral hearing loss.  At that time, the Board also remanded the issue of entitlement to a TDIU for further development.  

In June 2014, the Board vacated its November 2011 decision on the Veteran's bilateral hearing loss claim.  Consequently, the case is currently before the Board on the issue of entitlement to higher ratings for bilateral hearing loss disability.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of the hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  

The record before the Board consists of paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  


REMAND

Additional development is required before the issue on appeal is decided by the Board; specifically, an examination is necessary, for the reasons discussed below.  Further, the Veteran's ongoing VA outpatient treatment records must be obtained and associated with the record.

The Veteran contends that his disability rating for his bilateral hearing loss should be in excess of 50 percent prior to June 24, 2011, and in excess of 60 percent thereafter.  In this regard, during the April 2015 hearing before the Board, he testified that his hearing had worsened since the most recent June 2011 VA examination, as he could not understand what his wife or grandchildren said when they spoke to him.     

When there is evidence that a disability has worsened since the last VA compensation examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Given that the most recent VA examination to assess the Veteran's bilateral hearing loss was conducted in June 2011 and that his hearing impairment may have worsened, as evidenced by the aforementioned statement, the Board finds that the claim must be remanded for a new VA examination to determine the current degree of severity of the Veteran's bilateral hearing loss disability.

The Board also notes that the claim for a TDIU is still in remand status; however, the record does not reflect that the development ordered in the Board's prior remand has been completed.  Therefore, the Veteran should also be afforded a VA examination to determine the impact of his service-connected tinnitus and bilateral hearing loss on his employability.  

Finally, as the Veteran appears to receive ongoing treatment from the VA Medical Center in Boston, Massachusetts and such records are relevant to the issue on appeal, the originating agency should obtain records from May 2011 to the present.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include VA outpatient treatment records from the VA Medical Center in Boston, Massachusetts dated from May 2011 to the present.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record, and the Veteran so notified.

2.  Once the record is developed to the extent possible, afford the Veteran a VA examination by an examiner with sufficient expertise to ascertain the severity and manifestations of his service-connected bilateral hearing loss disability and the impact of his tinnitus and bilateral hearing loss on his employability.  All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

In addition, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's tinnitus and bilateral hearing loss are sufficient by themselves to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why the required opinion cannot be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the issues on appeal, to include the issue of entitlement to a TDIU.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)


As noted above, this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




